Digitally signed by
                                                                               Reporter of Decisions
                                                                               Reason: I attest to the
                                Illinois Official Reports                      accuracy and
                                                                               integrity of this
                                                                               document
                                       Appellate Court                         Date: 2018.07.17
                                                                               08:03:11 -05'00'




                 Roberts v. Board of Trustees Community College District No. 508,
                                     2018 IL App (1st) 170067



Appellate Court           KENRICK ROBERTS, Plaintiff-Appellant, v. BOARD OF
Caption                   TRUSTEES COMMUNITY COLLEGE DISTRICT NO. 508, d/b/a
                          City Colleges of Chicago, Defendant-Appellee.



District & No.            First District, First Division
                          Docket No. 1-17-0067



Filed                     April 16, 2018



Decision Under            Appeal from the Circuit Court of Cook County, No. 15-L-9430; the
Review                    Hon. James Snyder, Judge, presiding.



Judgment                  Affirmed in part and reversed in part.
                          Cause remanded.


Counsel on                Holman & Stefanowicz, LLC, of Chicago (Brian R. Holman, Dennis
Appeal                    H. Stefanowicz Jr., and Tara Beth Wenz, of counsel), for appellant.

                          Jackson Lewis P.C., of Chicago (James P. Daley, David M. Novak,
                          and James D. Thomas, of counsel), for appellee.
     Panel                      JUSTICE HARRIS delivered the judgment of the court, with opinion.
                                Presiding Justice Pierce and Justice Mikva concurred in the judgment
                                and opinion.


                                                  OPINION

¶1         Plaintiff-appellant, Kenrick Roberts, filed this action against defendant-appellee, Board of
       Trustees Community College District No. 508 d/b/a City Colleges of Chicago, alleging causes
       of action for common law retaliatory discharge, violations of the Whistleblower Act (740
       ILCS 174/20 (West 2016)), and wrongful termination. After engaging in motion practice, the
       circuit court dismissed the retaliatory discharge claim and whistleblower claim with prejudice.
¶2         On appeal, plaintiff contends the circuit court erred in dismissing those two counts. He
       contends his claim for retaliatory discharge successfully alleges a violation of Illinois public
       policy. He also claims the second amended complaint properly alleges he refused to participate
       in defendant’s unlawful conduct so as to fall within the protection of the Whistleblower Act.
¶3         For the reasons stated more fully below, we reverse the dismissal of plaintiff’s retaliatory
       discharge claim but affirm the dismissal of his claim brought under the Whistleblower Act.

¶4                                             JURISDICTION
¶5         On October 25, 2016, the circuit court dismissed with prejudice count I (retaliatory
       discharge) and count II (Whistleblower Act) of plaintiff’s second amended complaint.
       According to the record, plaintiff made an oral motion for Illinois Supreme Court Rule 304(a)
       language, which the circuit court denied. Ill. S. Ct. R. 304(a) (eff. Mar. 8, 2016). On November
       22, 2016, the plaintiff filed a motion to reconsider the denial of Rule 304(a) language. On
       December 15, 2016, the circuit court granted the motion to reconsider. In granting the motion,
       the circuit court made an express finding under Rule 304(a) that there was no just reason to
       delay the appeal of the October 25 dismissal of counts I and II. Plaintiff filed his notice of
       appeal on January 5, 2017. Accordingly, this court has jurisdiction over this matter pursuant to
       article VI, section 6 of the Illinois Constitution and Illinois Supreme Court Rules 301 and
       304(a). Ill. Const. 1970, art. VI, § 6; Ill. S. Ct. R. 301 (eff. Feb. 1, 1994); R. 304(a) (eff. Mar. 8,
       2016).

¶6                                         BACKGROUND
¶7         In March 2013, plaintiff began working for the defendant as the clinical coordinator of the
       physician assistant program at Malcolm X College (Malcolm X). In June 2014, plaintiff was
       promoted to the position of program director of the physician assistant program.1 In November
       2014, plaintiff was promoted to the position of director of medical programs.
¶8         As the director of medical programs, plaintiff reported directly to and worked closely with
       Dr. Micah Young, the dean of health sciences and career programs at Malcolm X and Dr.
       Mario De La Haye, the associate dean of health sciences and career programs at Malcolm X.

             1
           Malcolm X College is a community college located in the City of Chicago and is operated by
       defendant.

                                                      -2-
       As part of his job duties and responsibilities as the director of medical programs, plaintiff was
       responsible for vetting potential instructors for teaching various courses and curriculum. This
       responsibility included ensuring instructors assigned to teach various courses, including but
       not limited to HeaPro 101, met the appropriate accreditation standards and had the correct
       qualifications to teach the assigned course and curriculum.
¶9         HeaPro 101 includes the instruction of phlebotomy2 and electrocardiograms (EKG). The
       National Accrediting Agency for Clinical Laboratory Sciences (NAACLS) states that in order
       for a course or curriculum to be accredited and approved for phlebotomy, the class must have
       qualified faculty. Under NAACLS, in order to be qualified to teach phlebotomy within the
       phlebotomy or health care basic certificate program, the faculty needs to be a certified
       professional in that field, must demonstrate knowledge and proficiency in that field, and must
       demonstrate the ability to teach effectively at the appropriate level. A professor can be certified
       in phlebotomy by the National Phlebotomy Association or through the American Society of
       Clinical Pathologists.
¶ 10       On or about January 15, 2015, plaintiff alleges that he became aware of complaints that the
       instructor assigned to teach HeaPro 101 was unqualified to teach the course and curriculum. As
       a result of the complaints, plaintiff met with the HeaPro 101 instructor and questioned her
       qualifications to teach HeaPro 101. The instructor informed plaintiff that she had never taught
       phlebotomy before, she was unfamiliar with the requirements and certifications necessary to
       become a phlebotomist, phlebotomy was not her area of expertise, and she did not have any
       certifications in phlebotomy. After meeting with the instructor, plaintiff found her unqualified
       to teach HeaPro 101.
¶ 11       On or about January 15, 2015, plaintiff sent an e-mail to Dr. Young and Dr. De La Haye
       complaining about the unqualified instructor. The e-mail stated:
               “In compliance with the City Colleges of Chicago policy and the College of Health
               Science credentialing standards and requirements it is my responsibility as Program
               Director of HeaPro 101 to review, evaluate and approve the recommendation of each
               faculty member that is approved to teach in the program which I am director. Taking
               into consideration I had no input into the department decision to appoint a nurse to
               teach HeaPro 101 without my review of the credentials and necessary certifications and
               licenses put our programs and students at risk. Please note this is a breach of the
               standards that were developed to ensure that the students obtain the best outcomes
               moving forward with their education in the medical field. Please note I am very
               concerned about the direction in which we are traveling and wish to address this
               matter.”
       After receiving the e-mail from plaintiff, Dr. Young sent an e-mail to the president and provost
       of Malcolm X stating his concerns about the unqualified instructor and asked how it should be
       addressed.
¶ 12       Following his January 15, 2015, e-mail, plaintiff made verbal complaints to Dr. Anthony
       Munroe, president of Malcolm X, regarding the appointment of an unqualified professor to
       teach HeaPro 101. He informed Dr. Munroe that he had been intentionally excluded from the
       hiring process of the unqualified instructor and he refused to support the assignment. On
       February 4, 2015, without prior notice, Dr. Young was unexpectedly terminated from his
          2
           Phlebotomy is the practice of drawing blood from a patient for clinical testing.

                                                     -3-
       position with defendant. On February 5, 2015, Dr. De La Haye was unexpectedly placed on
       paid administrative leave. Dr. De La Haye remained on leave until his termination on April 20,
       2015.
¶ 13        On February 25, 2015, plaintiff sent an e-mail to the president, vice president, and
       associate provost again complaining about the unqualified instructor assigned to teach HeaPro
       101. In addition to what plaintiff had previously learned from his interview with the instructor,
       plaintiff had learned that the instructor had abandoned the class. Plaintiff found out another
       individual was assigned to complete instruction in the course, but this individual was not
       properly certified to teach EKG.
¶ 14        Upon receipt of plaintiff’s February 25, 2015, e-mail, Dr. Christopher Robinson-Easley,
       vice president of Malcolm X, requested that plaintiff meet with her regarding the complaints in
       the e-mail. After receiving the request from Dr. Robinson-Easley, plaintiff sent an e-mail to
       Aaron Allen, executive director of labor and employee relations. Plaintiff told Allen that he felt
       uncomfortable about Dr. Robinson-Easley’s request considering his complaints regarding the
       instructor. Dr. Robinson-Easley was the individual who selected and assigned the unqualified
       instructor to HeaPro 101. At the meeting, plaintiff found Dr. Robinson-Easley upset about his
       complaints and unwilling to address his concerns.
¶ 15        Plaintiff continued to complain and question the appointment of the unqualified instructor
       and the college’s failure to address the situation to Dr. Munroe. Following the meeting with Dr.
       Robinson-Easley, plaintiff was excluded from important meetings, decisions, and discussions
       regarding programs that were under his responsibilities as director of medical programs.
¶ 16        On June 15, 2015, Roy Walker, the associate dean of health sciences and career programs
       at Malcolm X, informed plaintiff that Dr. Robinson-Easley “has an axe to grind with you”
       because of the HeaPro 101 complaints. On June 28, 2015, Dr. Munroe instructed plaintiff to
       file an equal employment opportunity complaint against Dr. Robinson-Easley for retaliation in
       connection with plaintiff’s complaints. On August 7, 2015, plaintiff was advised that he was
       terminated from his position as director of medical programs at Malcolm X.
¶ 17        Plaintiff filed his original complaint on September 15, 2015. Plaintiff brought three causes
       of action: retaliatory discharge, violation of the Whistleblower Act, and wrongful termination.
       Defendant brought a motion to dismiss pursuant to section 2-619.1 of the Code of Civil
       Procedure (Code). 735 ILCS 5/2-619.1 (West 2016). The circuit court granted the motion with
       respect to the retaliatory discharge claim and whistleblower claim but granted plaintiff an
       opportunity to replead. On February 24, 2016, plaintiff filed his amended complaint containing
       the same three counts. Defendant filed another section 2-619.1 motion to dismiss, and the
       circuit court dismissed the same two counts, again with leave to replead.
¶ 18        A second amended complaint alleging the same causes of action as the prior complaints
       was filed on June 27, 2016. This time defendant moved to dismiss the retaliatory discharge
       claim and whistleblower claim pursuant to section 2-615(a) of the Code. Id. § 2-615(a). On
       October 25, 2016, the circuit court granted the motion with prejudice. At the time, plaintiff
       made an oral motion for the inclusion of Rule 304(a) language, but this request was denied.
       Plaintiff moved to reconsider the denial of Rule 304(a) language, and on December 15, 2016,
       the circuit court granted plaintiff’s motion to reconsider. The circuit court then entered an order
       finding no just reason to delay the appeal. Plaintiff timely filed a notice of appeal. The
       wrongful termination claim remains pending before the circuit court and is not before us.


                                                    -4-
¶ 19                                               ANALYSIS
¶ 20        On appeal, plaintiff argues that the circuit court erred in dismissing his common law
       retaliatory discharge claim and his whistleblower claim. Both counts are before us after being
       dismissed pursuant to section 2-615(a) of the Code. Id.
¶ 21        A motion brought pursuant to section 2-615 tests the legal sufficiency of the complaint
       based on defects apparent on its face. Doe-3 v. McLean County Unit District No. 5 Board of
       Directors, 2012 IL 112479, ¶ 15. A section 2-615 motion presents the question of whether the
       facts alleged in the complaint, viewed in a light most favorable to the plaintiff and taking all
       well-pleaded facts and all reasonable inferences that may be drawn from those facts as true, are
       sufficient to state a cause of action upon which relief can be granted. Id. ¶ 16. “[A] cause of
       action should not be dismissed pursuant to section 2-615 unless it is clearly apparent that no set
       of facts can be proved that would entitle the plaintiff to recovery.” Marshall v. Burger King
       Corp., 222 Ill. 2d 422, 429 (2006). In ruling on a section 2-615 motion, the court considers
       only (1) those facts apparent on the face of the pleadings, (2) matters subject to judicial notice,
       and (3) judicial admissions in the record. Gillen v. State Farm Mutual Automobile Insurance
       Co., 215 Ill. 2d 381, 385 (2005). We review the grant of a section 2-615 motion de novo.
       Doe-3, 2012 IL 112479, ¶ 15. Under this standard of review, we are not bound by the circuit
       court’s reasoning or decision. See State Automobile Mutual Insurance Co. v. Habitat
       Construction Co., 377 Ill. App. 3d 281, 291 (2007).
¶ 22        Illinois follows the at-will employment rule, which means “a noncontracted employee is
       one who serves at the employer’s will, and the employer may discharge such an employee for
       any reason or no reason.” Zimmerman v. Buchheit of Sparta, Inc., 164 Ill. 2d 29, 32 (1994).
       Illinois recognizes an exception to the general at-will employment rule when the discharge
       violates a clear mandate of public policy. Turner v. Memorial Medical Center, 233 Ill. 2d 494,
       501 (2009). This exception to the general rule acknowledges that under the common law
       “parties to a contract may not incorporate in it rights and obligations which are clearly
       injurious to the public.” Palmateer v. International Harvester Co., 85 Ill. 2d 124, 129 (1981).
       This exception represents the common law cause of action known as retaliatory discharge.
       Fellhauer v. City of Geneva, 142 Ill. 2d 495, 505 (1991).
¶ 23        In order to state a cause of action for retaliatory discharge, an employee must allege (1) the
       employer discharged the employee, (2) in retaliation for the employee’s activities, and (3) the
       discharge violates a clear mandate of public policy. Id. The Illinois Supreme Court has
       continuously cautioned the tort of retaliatory discharge is narrow in scope and the at-will
       employment rule remains the law of Illinois. Turner, 233 Ill. 2d at 501. This tort seeks to
       achieve “a proper balance *** among the employer’s interest in operating a business
       efficiently and profitably, the employee’s interest in earning a livelihood, and society’s interest
       in seeing its public policies carried out.” Palmateer, 85 Ill. 2d at 129.
¶ 24        Before this court, the only issue concerning plaintiff’s retaliatory discharge claim is
       whether it states a violation of a clear mandate of Illinois public policy. The existence and
       ascertainment of public policy is a question for the court to decide. Turner, 233 Ill. 2d at
       501-02. In Palmateer, the Illinois Supreme Court discussed the meaning of “clearly mandated
       public policy”:
                     “There is no precise definition of the term. In general, it can be said that public
                 policy concerns what is right and just and what affects the citizens of the State
                 collectively. It is to be found in the State’s constitution and statutes and, when they are

                                                     -5-
                silent, in its judicial decisions. [Citation.] Although there is no precise line of
                demarcation dividing matters that are the subject of public policies from matters purely
                personal, a survey of cases in other States involving retaliatory discharges shows that a
                matter must strike at the heart of a citizen’s social rights, duties, and responsibilities
                before the tort will be allowed.” Palmateer, 85 Ill. 2d at 130.
       Our court recognizes the tort is meant to prevent employers from “effectively frustrat[ing] a
       significant public policy by using its power of dismissal in a coercive manner.” Fellhauer, 142
Ill. 2d at 508. The purpose of the tort is “to deter employer conduct inconsistent with [the
       public] policy.” Id. Because the tort is concerned with the protection and enforcement of public
       policy, a complaining party “must only show that the conduct complained of contravenes a
       clearly mandated public policy, not necessarily a law.” Stebbings v. University of Chicago, 312
Ill. App. 3d 360, 369 (2000).
¶ 25        In the case before us, plaintiff’s position at Malcolm X required him to ensure instructors in
       classes like HeaPro 101 were qualified to teach the course and curriculum. Plaintiff alleges that
       despite his position and responsibilities, Dr. Robinson-Easley appointed unqualified
       individuals to teach HeaPro 101 without consulting with plaintiff. After a meeting with the
       phlebotomy instructor of HeaPro 101, plaintiff learned she had never taught phlebotomy, was
       unfamiliar with the requirements and certifications necessary to become a phlebotomist,
       phlebotomy was not her area of expertise, and she did not have any certifications in
       phlebotomy. Plaintiff concluded the instructor was unqualified to teach HeaPro 101.
¶ 26        In an e-mail to several higher ranking school officials, including Dr. Robinson-Easley,
       plaintiff expressed concern the appointments jeopardized the enrolled students’ ability to
       obtain the educational benefits HeaPro 101 was designed to provide. When this instructor
       abandoned HeaPro 101, another unqualified instructor was put in place. This new instructor
       was also unqualified and not properly certified in EKG.
¶ 27        When plaintiff complained about the assignment of the unqualified instructors, he was
       terminated. Plaintiff then brought this suit containing a claim for retaliatory discharge. Plaintiff
       alleges his discharge for complaining about the unqualified instructors violated a specific
       public policy: “the right to obtain the benefits of a post-secondary education through federal
       and state funded programs.”
¶ 28        In support of his argument, plaintiff cites to Title IV of the Higher Education Act of 1965
       (20 U.S.C §§ 1070-1099d (2012)), which establishes various loan and grant programs to assist
       students in obtaining a postsecondary education at places like Malcolm X. The funds must be
       used at eligible institutions. In order to be an eligible institution, defendant must sign and
       comply with a program participation agreement (PPA). The PPA requires defendant to “meet
       the requirements established by *** accrediting agencies or associations” (id. § 1094(a)(21))
       and provide accurate information to these accrediting agencies. Plaintiff’s complaint alleges
       defendant breached the PPA when it asserted to the accrediting agencies that HeaPro 101
       instructors were properly qualified. Plaintiff also cites to section 1094(c)(3)(A), which subjects
       any eligible institution to suspension or termination if it has engaged “in substantial
       misrepresentation of the nature of its educational program, its financial charges, or the
       employability of its graduates.” Id. § 1094(c)(3)(A).
¶ 29        While not cited to by the plaintiff, we take judicial notice of the Higher Education Loan
       Act (Act) (110 ILCS 945/0.01 et seq. (West 2016)). See Cruz v. Puerto Rican Society, 154 Ill.


                                                    -6-
       App. 3d 72, 75 (1987) (reviewing courts may take judicial notice of statutes of this state).
       Section 2 (“Declaration of Purpose”) of the Act states:
                “It is declared that for the benefit of the people of the State of Illinois, the conduct and
                increase of their commerce, the protection and enhancement of their welfare, the
                development of continued prosperity and the improvement of their health and living
                conditions, it is essential that this and future generations of youth be given the fullest
                opportunity to learn and to develop their intellectual and mental capacities and skills;
                that to achieve these ends it is of the utmost importance that students attending
                institutions of higher education located in Illinois have reasonable alternatives to
                enhance their financial access to such institutions; that reasonable financial access to
                institutions of higher education will assist such youth in achieving the required levels
                of learning and development of their intellectual and mental capacities and skills; that
                it is the purpose of this Act to provide a measure of assistance and an alternative
                method to enable students and the families of students attending institutions of higher
                education located in Illinois to appropriately and prudently finance the cost or a portion
                of the cost of such higher education; and that it is the intent of this Act to supplement
                federal guaranteed higher education loan programs, other student loan programs, and
                grant or scholarship programs to provide the needed additional options for the
                financing of a student’s higher education in execution of the public policy set forth
                above.” (Emphases added.) 110 ILCS 945/2 (West 2016).
       Our General Assembly has concluded the purpose of providing public funds for higher
       education is to provide the fullest opportunity for recipients to learn and develop their
       “intellectual and mental capacities and skills.” Id. Based on the above, it is obvious to this
       court the purpose of establishing both state and federal loan programs is to ensure individuals
       without the private means of paying for a college education are given access to funds to better
       develop themselves intellectually so as to provide a greater contribution to our state and
       country.
¶ 30       This is a case of first impression in this State. While the tort of retaliatory discharge is well
       established in our jurisprudence, none of the cases cited by the parties or uncovered in the
       court’s own research shows this claim has been brought in the circumstances presented in this
       matter. Courts in this state have limited the tort’s application. For most of its history, the tort
       was limited to (1) when the discharge stems from asserting a worker’s compensation claim
       (Kelsay v. Motorola, Inc., 74 Ill. 2d 172 (1978)) or (2) where the discharge is for certain
       activities referred to as “whistle-blowing” (Palmateer, 85 Ill. 2d 124 (1981)). Where a matter
       involves only a private and individual grievance, our courts have consistently refused to
       expand the tort of retaliatory discharge. See Geary v. Telular Corp., 341 Ill. App. 3d 694, 701
       (2003) (collecting cases where Illinois courts have refused to expand the tort of retaliatory
       discharge).
¶ 31       On review, the question we are asked to answer “is whether the provisions ‘enunciate a
       public policy that plainly covers the situation to which the plaintiff objects.’ ” Carty v. The
       Suter Co., 371 Ill. App. 3d 784, 789 (2007) (quoting Stebbings, 312 Ill. App. 3d at 367). We
       conclude the public policy behind the federal Higher Education Act of 1965 and Illinois’s
       Higher Education Loan Act would be seriously undermined if defendant is allowed to act in the
       manner alleged in plaintiff’s complaint. The above-cited statutes demonstrate that in accepting
       public money, an institution of higher education should be able to assist those attending in

                                                     -7-
       “achieving the required levels of learning and development of their intellectual and mental
       capacities and skills.” 110 ILCS 945/2 (West 2016).
¶ 32       Malcolm X is a public institution of higher learning whose mission and role in society is
       not to turn a profit but to educate and pass along knowledge to those students enrolled on its
       campus. In order to receive the benefits from attending classes at Malcolm X, many of its
       students take out loans under the above state and federal programs in order to subsidize, if not
       entirely fund, their tuition payments. It is axiomatic that in order to accomplish the mission of
       educating young men and women, defendant must staff its classes with competent individuals
       who actually possess the knowledge listed in the course syllabus. If defendant accepts loan
       money but uses it to hire incompetent and unqualified individuals who cannot properly instruct
       students who are enrolled in classes like HeaPro 101, defendant has essentially defrauded both
       the student and the taxpayer. The intent behind both the state and federal loan programs would
       be thwarted because those receiving incompetent instruction would be unable to “develop their
       intellectual and mental capacities and skills.” Id. The benefit to the State would be nil. This is
       more than a personal matter but concerns “what is right and just and what affects the citizens of
       the State collectively.” Palmateer, 85 Ill. 2d at 130.
¶ 33       Defendant argues that Illinois lacks a clearly mandated public policy regarding the right to
       obtain public financial aid for a postsecondary education. This argument is disingenuous.
       There would be no point to enacting either a federal or state statute providing for public
       financing (through student loans) of higher education if the government did not want its
       citizens to utilize it. Simply put, if our government did not think providing all citizens with
       access to funds for higher education was a good idea, it would not have enacted the statutes in
       the first place.
¶ 34       In making its argument, defendant cites solely to Turner, 233 Ill. 2d 494, a recent Illinois
       Supreme Court case. The plaintiff in Turner alleged that he was fired from his position as a
       licensed respiratory therapist after he informed a surveyor from the Joint Commission on
       Accreditation of Healthcare Organizations (Joint Commission) that his hospital’s respiratory
       department did not conduct “immediate charting” after a patient had been seen in violation of
       the Joint Commission standard. Id. at 497-98. He alleged his discharge for making this report
       to the Joint Commission “ ‘violated public policy that encourages employees to report actions
       that jeopardize patient health and safety.’ ” Id. at 498.
¶ 35       In rejecting the plaintiff’s claim, the court concluded plaintiff’s actions of informing the
       surveyor of the hospital’s charting practice fell short of the “ ‘supreme court’s public-policy
       threshold articulated in Palmateer.’ ” Id. at 506. The court found that neither Joint
       Commission standards nor section 3 of the Medical Patient Rights Act (410 ILCS 50/3 (West
       2006)) established a clear public policy that plaintiff’s discharge violated. Turner, 233 Ill. 2d at
       505-06.
¶ 36       We find Turner to be distinguishable from the current case before us. Unlike the statutes in
       Turner, this case does present a clear statutory scheme which defendant’s alleged actions
       sought to frustrate by terminating plaintiff. Both Illinois and the federal government have set
       up programs to help citizens attend schools of higher education so that those individuals may
       gain knowledge and better contribute to society. 20 U.S.C § 1070 et seq. (2002); 110 ILCS
       945/2 (West 2016). This policy is effectively frustrated when institutions of higher learning
       terminate those individuals charged with ensuring its instructors have the requisite knowledge


                                                    -8-
       to pass onto students. We find plaintiff’s complaint demonstrates a clear mandate of public
       policy and reverse the dismissal of plaintiff’s retaliatory discharge count.
¶ 37       In his second issue, plaintiff argues the circuit court erred in dismissing his Whistleblower
       Act claim. The Whistleblower Act provides: “An employer may not retaliate against an
       employee for refusing to participate in an activity that would result in a violation of a State or
       federal law, rule, or regulation ***.” 740 ILCS 174/20 (West 2016). In order to sustain a cause
       of action under the Whistleblower Act, a plaintiff must establish (1) a refusal to participate in
       an activity that would result in a violation of a state or federal law, rule, or regulation and (2)
       the employer retaliated against the employee because of said refusal. Id.; Sardiga v. Northern
       Trust Co., 409 Ill. App. 3d 56, 61 (2011). Our courts have recognized the Whistleblower Act
       extends protection to “employees who call attention in one of two specific ways to illegal
       activities carried out by their employer. It protects employees who either contact a government
       agency to report the activity or refuse to participate in that activity.” Sardiga, 409 Ill. App. 3d
       at 62.
¶ 38       Before us, plaintiff argues that the second amended complaint sufficiently alleges a
       “refusal to participate.”3 This court has previously analyzed the language of the Act regarding
       “refusal to participate” and concluded:
                “ ‘Refusing to participate’ means exactly what it says: a plaintiff who participates in an
                activity that would result in a violation of a state or federal law, rule, or regulation
                cannot claim recourse under the Act. 740 ILCS 174/20 (West 2004). Instead, the
                plaintiff must actually refuse to participate. Black’s Law Dictionary defines ‘refusal’
                as ‘[t]he denial or rejection of something offered or demanded.’ Black’s Law
                Dictionary 1394 (9th ed. 2009). Indeed, the very title of section 20, ‘Retaliation for
                certain refusals prohibited,’ suggests that not every refusal qualifies for protection
                under the Act. 740 ILCS 174/20 (West 2004). Furthermore, the Act protects employees
                who complain to a government agency about an activity that the employee reasonably
                believes constitutes a violation of a state or federal law, rule, or regulation. 740 ILCS
                174/15 (West 2004). Thus, ‘refusing’ means refusing; it does not mean ‘complaining’
                or ‘questioning ***.’ ” (Emphasis added.) Id.
       Even accepting the allegations in the second amended complaint as true and taking them in a
       light most favorable to plaintiff, there is no allegation in the second amended complaint that
       defendant offered or demanded plaintiff’s participation in the allegedly wrongful activity.
       Plaintiff pleads that he was “intentionally excluded” and allowed “no input” into the decision
       to hire or retain the unqualified instructors. While plaintiff alleges he refused “to cover things
       up,” “be quiet,” and “look the other way,” there is no allegation the defendant asked, requested,
       or demanded such action.
¶ 39       Plaintiff’s brief does not mention Sardiga and instead argues that under the Act, “a plaintiff
       does not need to plead that the defendant specifically asked the plaintiff to perform an unlawful
       act.” In support of this argument, plaintiff only cites to Robinson v. Morgan Stanley, No. 06 C
       5158, 2011 WL 3876903 (N.D. Ill. Aug. 31, 2011). Federal cases interpreting Illinois law have
       no precedential value in this state (Kelsay, 74 Ill. 2d at 182), and we decline to depart from this
       court’s prior holding in Sardiga.

          3
           There is no allegation in the second amended complaint that plaintiff contacted a governmental
       agency.

                                                    -9-
¶ 40       Other Illinois courts have reached similar conclusions regarding what is required to state a
       claim under the Whistleblower Act. In Young v. Alden Gardens of Waterford, LLC, 2015 IL
       App (1st) 131887, this court determined an employee adequately alleged a violation of the
       Whistleblower Act, where the employer asked its employee to falsify patient records in
       violation of the Nurse Practice Act (225 ILCS 65/70-5 (West 2010)). Young, 2015 IL App (1st)
131887, ¶¶ 51-56 (employee alleged she was constructively discharged for her refusal to
       follow her supervisor’s request to falsify medical records). In Corah v. The Bruss Co., 2017 IL
       App (1st) 161030, we found plaintiff’s whistleblower claim deficient, in part, because
       “plaintiff acknowledged that defendant never asked plaintiff to misstate where [the
       individual]’s injury occurred” in violation of the Workers’ Compensation Act (820 ILCS
       305/4(h) (West 2012)). (Emphasis added.) Corah, 2017 IL App (1st) 161030, ¶ 19.
¶ 41       We adhere to the line of cases cited above that in order to state a claim under the
       Whistleblower Act, there must be a request or demand by the employer that the employee
       engage in the illegal or unlawful conduct. In this case, plaintiff fails to allege the defendant
       ever made a request or demand he approve or sanction the hiring of the allegedly unqualified
       instructor. Accordingly, he does not state a claim under the Whistleblower Act.4

¶ 42                                         CONCLUSION
¶ 43       For the reasons stated above, we reverse the dismissal of plaintiff’s retaliatory discharge
       claim but affirm the dismissal of plaintiff’s whistleblower claim.

¶ 44       Affirmed in part and reversed in part.
¶ 45       Cause remanded.




           4
            Because plaintiff failed to establish the first element of a whistleblower claim, we decline to
       address whether the allege activity of the defendant constitutes “unlawful activity” as required to meet
       the second element.

                                                     - 10 -